In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 14‐2557 
UNITED STATES OF AMERICA, 
                                                      Plaintiff‐Appellee, 

                                    v. 

JASON NICOSON, 
                                                  Defendant‐Appellant. 
                       ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Western Division. 
           No. 12 CR 50046‐1 — Frederick J. Kapala, Judge. 
                       ____________________ 

         ARGUED JUNE 9, 2015 — DECIDED JULY 16, 2015 
                  ____________________ 

    Before POSNER, KANNE, and SYKES, Circuit Judges. 
     POSNER, Circuit Judge. The defendant is sexually attracted 
to  children,  specifically  girls  5  to  12  years  old.  So  far  as  we 
know he does not molest girls, but he solicits, obtains, views, 
and  makes  available  for  distribution  videos  and  images  of 
these  very  young  girls  in  lewd  poses.  He  pleaded  guilty  to 
two counts of transportation of child pornography, in viola‐
tion  of  18  U.S.C.  §  2252A(a)(1),  which  subjects  anyone  who 
“knowingly mails, or transports or ships using any means or 
2                                                        No. 14‐2557 


facility  of  interstate  or  foreign  commerce  or  in  or  affecting 
interstate  or  foreign  commerce  by  any  means,  including  by 
computer,  any  child  pornography”  to  a  maximum  sentence 
of 20 years (40 for certain recidivists). Id., § 2252A(b)(1). Each 
count  was  for  transporting  child  pornography  over  the  In‐
ternet.  The  judge  imposed  consecutive  sentences  on  the  de‐
fendant—240  months  (20  years)  on  the  first  count  and  55 
months (about four and a half years) on the second, for a to‐
tal of 295 months (almost twenty‐five years). 
     The  presentence  report  had  calculated  the  defendant’s 
guidelines  sentencing  range to be 151  to  188 months  on  the 
basis  of  U.S.S.G.  §  2G2.2.  But  the  district  judge  decided  to 
base the defendant’s sentence on another guideline, U.S.S.G. 
§ 2G2.1, designed for violators not of 18 U.S.C. § 2252A(a)(1) 
but of 18 U.S.C. § 2251(a), which subjects anyone who induc‐
es  a  minor  to  engage  in  “sexually  explicit  conduct  for  the 
purpose  of  producing  any  visual  depiction  of  such  conduct 
or  for  the  purpose  of  transmitting  a  live  visual  depiction  of 
such conduct” to a maximum prison sentence of 30 years (or 
50 years or even life, depending on the defendant’s record of 
recidivism).  Id.,  § 2251(e).  In  applying  guideline  section 
2G2.1,  despite  its  connection  to  a  statute  that  the  defendant 
was  not  convicted  of  violating,  the  judge  relied  on  section 
2G2.2(c)(1). That section, applicable to violators of 18 U.S.C. 
§ 2252A(a)(1),  provides  that  if  the  defendant’s  offense  “in‐
volved … seeking by notice or advertisement, a minor to en‐
gage in sexually explicit conduct for the purpose of produc‐
ing a visual depiction of such conduct or for the purpose of 
transmitting  a  live  visual  depiction  of  such  conduct,  apply 
§ 2G2.1.” Section 2251(a) prescribes a maximum sentence, as 
we said, of 30 years. Yet the judge, noting that the guidelines 
range  applicable  to  the  defendant  under  guideline  section 
No. 14‐2557                                                        3 


2G2.1  was  324  to  405  months,  sentenced  him  as  we  said  to 
295  months—almost  25  years—even  though  the  maximum 
sentence  for  violating  section  2252A(a)(1)  is  only  20  years. 
But remember that the 295‐month sentence was actually two 
sentences,  each  for  a  different  count  of  violating  section 
2252A(a)(1),  and  the  judge  imposed  the  two  sentences  con‐
secutively, which the defendant does not challenge. 
    For guideline section 2G2.1 to apply, as explained in sec‐
tion 2G2.2(c)(1), the defendant had to have sought “by notice 
or advertisement, a minor to engage in sexually explicit con‐
duct,”  and  had  to  have  done  that  “for  the  purpose  of  pro‐
ducing a visual depiction of such conduct or … transmitting 
a live visual depiction” of it. To understand the visual depic‐
tion,  one  needs  to  understand  the  relevant  technology.  A 
webcam[era] is “a video camera that feeds or streams its im‐
age  in  real  time  to  or  through  a  computer  to  computer  net‐
work.  When  ‘captured’  by  the  computer,  the  video  stream 
may be saved, viewed or sent on to other networks via sys‐
tems  such  as  the  internet,  and  email  as  an  attachment.” 
“Webcam,”           Wikipedia,       https://en.wikipedia.org/wiki/
Webcam  (visited  July  9,  2015).  The  webcam  can  either  be 
built into the user’s computer, in which case it generally fac‐
es the operator of the computer and takes a video of him that 
can  be  transmitted  via  the  computer  to  another  person’s 
computer, or it can be detachable from but connected to the 
computer by a wire called a USB cable. The field of vision of 
the external webcam is thus not limited to what the operator 
of the computer can see. But unlike a conventional camera, a 
webcam does not store any of the images it photographs or 
records.  Instead  it  conveys  them  through  the  cable  to  the 
computer,  where  they  are  stored  on  the  computer’s  hard 
4                                                      No. 14‐2557 


drive and can be accessed through a folder on the computer 
screen. 
    A number of videos of child pornography were found on 
the defendant’s two computers, but to be within the scope of 
guideline section 2G2.1 he had to have enticed or sought to 
entice a minor to pose for a video or camera shot while the 
minor  was  engaged  in  sexually  explicit  conduct.  He  could 
thus have had in his computer any number of obscene vide‐
os without having had anything to do with their production, 
in  which  event  the  guideline  section  would  not  be  applica‐
ble, as he would not have solicited the underage performer. 
But  the  government  argued  and  the  judge  agreed  that  the 
defendant’s  webcam  had  recorded  (and  transmitted  to  his 
computer,  where  they  were  found)  three  still  images  of  a 
“live” obscene performance by one of the young girls—what 
is called a “live feed,” “live” meaning  that the  performance 
shown  on  the  computer  screen  and  recorded  in  part  by  the 
webcam occurred as it was being filmed. The inference that 
the  images  were  recorded  by  a  webcam  was  based  on  the 
low quality of the recordings and the presence of screen re‐
flection. 
    The  significance of  this evidence  was that the  defendant 
was  more  likely  to  have  solicited  a  live  performance  for 
transmission  to  him  than  a  performance  that  would  be  rec‐
orded  and  the  video  of  it  received  by  him  at  some  subse‐
quent  time;  for  if  the  recordings  weren’t  live,  he  wouldn’t 
have  to  settle  for  low‐quality  images.  There  was  evidence 
that in online chat rooms of persons sharing his sexual inter‐
ests the defendant had often expressed a desire for videos of 
live  sexual  performance  by  young  girls,  and  from  this  the 
No. 14‐2557                                                          5 


government and the judge inferred that he had solicited the 
girl to perform in the video that he photographed. 
     An abiding puzzle is why he was content to take still im‐
ages  of  pornographic  videos  displayed  on  his  computer 
screen;  his  webcam  could  take  videos,  which  could  have 
been  transmitted  to  his  computer  and  thus  be  available  to 
him  to  watch  whenever  he  wanted.  But  it’s  enough  that 
there is a basis for a reasonable inference that he solicited the 
live performance that he photographed with his webcam. He 
unquestionably  sought  child‐pornography  videos  from  his 
chat‐room cronies, and that seeking could be expected to in‐
duce one or more of the cronies to arrange for a live perfor‐
mance and beam it to him, in which event he would be the 
principal  in  the  solicitation  of  the  performing  girl,  and  the 
crony his agent. His possession of the recording (in the form 
of  the  still  photos)  of  a  live  performance  was  evidence  that 
he  had  sought  “by  notice  or  advertisement,  a  minor  to  en‐
gage in sexually explicit conduct for the purpose of produc‐
ing a visual depiction of such conduct.” 
    It’s  true  that  the  government’s  attempt  to  prove,  from 
blurs in the still photos that the webcam took and transmit‐
ted  to  the  defendant’s  computer,  that  the  computer  screen 
was indeed exhibiting a live feed was weak. But it is difficult 
to see why he would have been taking still photos of a video 
that  he  had  downloaded  if  it  was  not  a  live  feed  and  there‐
fore  a  video  that  he  could  watch  on  his  computer  at  any 
time.  And  it  is  undeniable  from transcripts  of  his  conversa‐
tions in the chat rooms that he indeed sought minors to en‐
gage in sexually explicit conduct for the purpose of produc‐
ing the live type of visual depiction that gratified his sexual 
tastes. That made him subject to the section 2G2.1 guideline 
6                                                  No. 14‐2557 


regardless  of  whether  his  webcam  recorded  a  live  perfor‐
mance exhibited on his computer screen.  
                                                     AFFIRMED